Citation Nr: 1207773	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-09 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, adjustment disorder, anxiety, paranoid schizophrenia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection specifically for depression.

In his June 2008 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  A Travel Board hearing consequently was scheduled for February 2010, but the Veteran failed to appear for the hearing (was a "no show").  According to 38 C.F.R. § 20.704(d), if as here an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed a though the request for a hearing was withdrawn.

Regarding his variously diagnosed psychiatric disorder, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A claimant cannot be held to a hypothesized diagnosis or one he is incompetent to render when determining what his actual claim may be.  Clemons at 5-6.  Consequently, the Board has broadened the Veteran's claim to include all psychiatric disorders that have been diagnosed.

The Board is remanding this claim however to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

Generally, service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be evidence of:  (1) current disability; (2) an in-service incurrence or aggravation of a relevant disease or injury; and (3) a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" consist of the following specific disorders for purposes of this presumption:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service-connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

The Veteran in this case receives consideration under this amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

He alleges that he has suffered from major depression since his military service, which he said even got worse as a result of charge of driving under the influence.  Additionally, in his April 2008 statement, he claimed he was in a transportation company and went on "body runs" all the time.

His private treatment records from January 2006 to March 2007 note diagnoses of various mental disorders, including depression, adjustment disorder, anxiety, paranoid schizophrenia, and PTSD.  So he has at least established he has mental illness.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Resolution of this appeal therefore turns, instead, on whether any of these psychiatric disorders that have been diagnosed are related or attributable to the Veteran's military service - including especially to the specific events that he alleges occurred.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The Board therefore is requesting a medical nexus opinion on this determinative issue of causation.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA mental status evaluation for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any of the psychiatric disorders that have been diagnosed, including depression, adjustment disorder, anxiety, paranoid schizophrenia, and PTSD is related or attributable to the Veteran's military service - including especially to the specific events that he alleges occurred.

In the case of the PTSD, this includes determining whether the Veteran has this condition on account of any incident of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3), involving his fear of hostile military or terrorist activity.

The examiner must review the claims file for the pertinent medical and other history and must discuss the underlying rationale of the opinion, if necessary citing to specific evidence in the file.


2.  Then readjudicate this claim in light of this and any other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


